Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Response to Arguments
In communications filed on 12/14/2021, claims 1, 2, 6-9, 13-15, and 20-25 are presented for examination. Claims 1, 8, and 15 are independent.
Amended claim(s): 1, 8, and 15.
Applicants’ arguments, see Applicant Arguments/Remarks 12/14/21, with respect to claim(s) rejected under prior art have 

Allowable Subject Matter
Claims 1, 2, 6-9, 13-15, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim limitation: "coupling password-resetting content to an IT computing device, wherein coupling password-resetting content to the IT computing device includes logically coupling password-resetting content to a volume within the IT computing device via a network infrastructure, and wherein the IT computing device includes one or more storage components configured to include one or more storage devices, wherein the one or more storage devices are configured to form a RAID configuration" in combination with other limitations not taught by prior art taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/SYED A ZAIDI/Primary Examiner, Art Unit 2432